DETAILED ACTION
The applicant’s amendment filed on August 13, 2021 has been acknowledged. Claims 1-36 have been canceled. Claims 37-41 have been added. Claims 37-41 are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1, claims 37-41 are directed toward a system and as such the claims fall within one of the statutory categories.
Under Step 2(a) – The claims recite elements which are directed toward an abstract idea in one of the enumerated categories. Specifically the claims are directed toward certain methods of organizing human activity. MPEP 2106.04(a) lists Certain methods of organizing human activity includes - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II).
The claims as a whole are directed toward the activity of renting equipment and positioning that equipment for pickup. The concept of renting equipment is a fundamental economic practice, it is also a commercial interaction as it is setting up the terms of an agreement between parties to carry out sales activities in that the customer pays for the rental of the equipment based on the terms. It is also managing interactions between people, as the invention directs users on where to position the equipment so the customers can pick it up.
While the claim recites collecting data through a server, and not interacting with a person directly to set up the rental, the Examiner notes MPEP § 2106.04(a) states  “the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.” Which establishes that certain activity between a person and a 
The claim as written recites recording, in a database, a reservation request by a first customer; storing a reservation parameter; creating a record associating the first item of heavy equipment with the first reservation request; recording, in the mobile device, a meter value; positioning the first item; recording, in the database, a first customer arrival parameter based on the expected time, recording, in the database, as second reservation request by a second customer; associating a second item of heavy equipment with the second customer; storing a reservation parameter;  recording, in the database, a second customer arrival parameter based on the expected time, determining that the staging database fails to contain a record; determining equipment is a suitable replacement; determining the likelihood that the first item can be relocated; reallocating the equipment and positioning the replacement (Claim 37).
The limitations of recording a first reservation, storing parameters, creating a reservation record, recording a meter value, recording an expected arrival time, recording a second reservation request, storing additional reservation parameters and recording an expected arrival time of the second customer all amount to storing data in a database for the purposes of reserving equipment. These various records amount to insignificant extra solution activity as they are merely data gathering or collecting information to setup a rental agreement, See MPEP 2106.05(g). Specifically one of the examples under “Mere Data Gathering” includes obtaining information about transactions, which is what is occurring in this steps. The limitations additional are part of the rental process and traditionally prior to computers were carried out with pen and 
The step of “determining, by the staging server, that the staging database fails to contain a record that indicates that a suitable replacement item of slow and heavy equipment in the category class is available at a nearby equipment rental facility” is merely comparing records to see if the parameters on the rental matches, which again is merely applying the abstract idea on a computer, See MPEP 2106.05(f). 
The step of “determining, by the staging server, that the item of slow and heavy equipment associated with the first customer is a suitable replacement that can meet the needs of the second customer, the determination based on: the category class of equipment being rented, the amount of usage of the first item of slow and heavy equipment, and an amount of usage of a potential replacement item of slow and heavy equipment; and there is no suitable replacement item at a nearby facility” is also merely matching data and applying the abstract idea of managing rentals on a computer, See MPEP 2106.05(f). That is specific elements are met the system determines the conditions are met.
The step of “determining, by the staging server, a degree of likelihood that the first item of heavy equipment can be reallocated from the first customer to the second customer and a suitable replacement item of heavy equipment obtained for the first customer, wherein the degree of likelihood is a percentage value”. Which again appears to be will a suitable replacement be available and representing that value in a 
The step of “in response to determining that the degree of likelihood is greater than or equal to a predetermined threshold, reallocating the item of slow and heavy equipment originally allocated to the first customer to the second customer” utilizes the value determined and if all conditions are met the system updates the file, which again is merely applying the abstract idea to a computer, See MPEP 2106.05(f).
The step of “positioning, in the facility, the suitable replacement item of slow and heavy equipment to be made available to the first customer, wherein the suitable replacement item of heavy equipment is positioned in a location different than the location formerly occupied by the reallocated item of heavy equipment” is merely instructing a person to park or position the equipment at a specific location and as such is a method of organizing the activity of a user.
 As such each of these limitations is directed toward the abstract idea of renting equipment. When considered as a whole each of the elements is merely applying a concept of processing an equipment rental on a computer to expedite the process, which is not enough to render the abstract idea into a practical application. As established above when considered individually the individual elements do not amount to render the claims into a practical application.
A review of the specification outlines conditions which are considered when assigning a position to the equipment, the specification outlines in paragraph [0013] that the equipment can be “blocked by additional items” and that the “nature of moving it can 
Dependent claim 38 recites “wherein the staging server determines that the degree of likelihood is 100%” but as stated above this appears to be merely a comparison of information in the form 0% or 100% which is either a yes or no. That is the system merely determines if the information meets all the required conditions or not. This again is merely applying the rules on a computer, See MPEP 2106.05(f), as such this fails to render the claims into a practical application.

Dependent claim 40 recites “wherein the staging server associates the second item of slow and heavy equipment with a value of usage that is lesser than that of the first item of slow and heavy equipment” this again merely compares the stored data to determine if the parameters match, which is again merely managing rentals on a computer, see MPEP 2106.05(f), as such this fails to render the claims into a practical application.
Dependent claim 41 recites “wherein the staging server determines that the second item of equipment is considered more ready for being rented in response to determining a maintenance status of the first item of slow and heavy equipment on the one hand and the second item of heavy equipment on the other hand” this again merely compares the stored data to determine if the parameters match, which is again merely managing rentals on a computer, see MPEP 2106.05(f), as such this fails to render the claims into a practical application.

As stated above judicial exception is not integrated into a practical application. In particular, the claims recites structural element – the use of database, the use of a mobile device and using the server. The equipment that makes up the system is recited at a high-level of generality (i.e., as a generic mobile device for entering data, a staging server, a staging database, and processor and memory carrying out the instructions) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are no additional elements which indicate that the claims amount to significantly more than the abstract idea. Rather the structural components referenced in the claims amount to merely applying the abstract idea on a computer or insignificant extra solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a mobile device to perform the data entry steps, recording information in databases and making comparison or determinations by a server amounts to no more 

Response to Arguments
Applicant's arguments filed August 13, 2021 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on page 5 and 6, regarding the 112 rejections, the rejections have been removed in light of the applicant’s amendments. Specifically the applicant has canceled the claims rendering the rejection moot.
In response to the applicant’s arguments on pages 6 and 7, regarding the 101 rejections, specifically that, “New claims 37-41 are patentable under Section 101 for many reasons. The invention is implemented by a computer system with in-depth, intricate steps in an ordered combination to accomplish staging at an equipment rental facility in order to solve the problem of determining how and when to reposition slow and heavy equipment. Where equipment is many tons (e.g., paragraph [0002] and is slow and heavy ([0019]), it is not a trivial advance to move it and thus it creates substantial difficulties where, based on changed circumstances, among other things a second customer needs an item of equipment before a first customer's promise-time for equipment of the same category-class.”
	“The new claims are not directed to mathematical concepts, mental processes, or certain methods of organizing human activity under U.S. Patent and Trademark Office authority including its Patent Eligibility Guidance (PEG), or under the line of authority 
	“Further, the claims can be considered a practical application under Step 2A, Prong Two. As mentioned above, the problem of moving slow and heavy equipment is a challenging, time-consuming one. The inventive system and its ordered combination herein imposes in detail a meaningful limit, and one that can be performed only for an equipment rental facility (as opposed to the movement of rental cars, or consumer items, which by their nature are easily movable and sometimes completely fungible). Using a computer to do so, including by assessing percentage likelihood the moving of the slow and heavy equipment can be accomplished without prejudice to customers based on their expected arrival times at the facility, utilizes unique features of the computer. Further, the slow and heavy equipment - machines - are the focus of the claims. Indeed, the equipment rental facility can be considered transformed from one physical state to another.”
	“In addition to certain step 2A considerations that also apply to Step 2B, the many specific limitations in the claims do much more than is "well-understood, routine, conventional activity in the field". One can not "readily conclude" that the elements in the combination are widely prevalent or in common use in the relevant industry. The prior art of record does not focus on slow and heavy equipment with the exception of Janda, and Janda fails to contain many limitations as claimed.”
	The Examiner respectfully disagrees.

	The Examiner additionally notes that the specification states “adjustment of one parameter, such as but not limited to needs by time, can influence priorities, decisions 
	While the applicant has argued that the new claims are not directed toward “mathematical concepts, mental processes, or certain methods of organizing human activity” the Examiner respectfully disagrees. The claims continue to be directed toward a fundamental business practice which is equipment rentals and a method of organizing human activity which includes instructing people where vehicles or equipment is to be staged or parked awaiting pickup. 
	While the problem of moving slow and heavy equipment might be challenging and time consuming the applicant has not claimed or discussed in the specification any specific manner of performing this activity that addresses how challenging or time 
	As far as “well-understood, routine, conventional activity in the field” as stated above and in the 101 rejection the activities themselves are either directed toward the abstract idea of equipment rental and the managing of users to stage or park equipment or implementing those activities on a computer by recording and matching data. As such there are no additional elements which would be considered unconventional. As stated previously the fact that it is “slow and heavy” does not change or alter the steps of the operations in anyway. As such the limitations continue to be directed toward an abstract idea and as such the rejections have been maintained. 
In response to the applicant’s arguments on pages 7-9, regarding the 103 rejections specifically, “However, none of the foregoing shows or suggests many of the claim elements as recited in the new claims, and a fortiori the claim as a whole, which relate to accomplishing staging at an equipment rental facility in order to solve the problem of staging and repositioning slow and heavy equipment. None of the cited art is directed to doing so for slow and heavy equipment with the possible exception of Janda, but Janda is directed primarily to allowing or not allowing an individual to enter certain secured areas, rather than moving the equipment at the facility in response to situations and conditions. Nor do the additional prior art references cure the deficiencies of Janda, as these references generally relate to easily moved items with wheels (the very nature 
	The Examiner has been persuaded and the art rejections have been removed. 
	The Examiner’s analysis of the art of record is as follows the Janda continues to recite system for staging, in an equipment rental facility, an item of slow and heavy equipment weighing many tons (Page 2, paragraph [0026]; discloses that the facility stores heavy equipment such as bulldozers). Janda discloses the system comprising a staging server, a staging database, and at least one processor and a memory storing computer program instructions which when executed by the at least one processor cause the at least one processor to perform operations (Page 3, paragraph [0037] and Page 4, paragraph [0041]). Janda discloses recording, in the staging database, a first reservation request by a first customer of an item of slow and heavy equipment of a given category class, the item of slow and heavy equipment weighing many tons; storing, in the staging database, a reservation parameter indicating that the first reservation request is for equipment designated slow and heavy (Figure 2, Page 3, paragraph [0032]); Janda discusses creating a first reservation record, in the staging database, associating the first reservation request with the first item of slow and heavy equipment of the given category class (Figure 2, Page 3, paragraph [0032], Figure 3, Page 2, paragraph [0035]); recording, in the staging database, an expected arrival time of the first customer at the facility (Page 5, paragraph [0048]); recording, in the staging database, a second reservation request by a second customer of a second item of slow 
While Janda discloses the concept of renting slow and heavy equipment it is not specific to the recording of information is through a mobile device which is within 50 feet of the intended staging area, a meter value denoting a value corresponding to an amount of usage of the item of slow and heavy equipment, and transmitting the value corresponding to amount of usage to the staging database. Janda does not establish determining, by the staging server, that the staging database fails to contain a record that indicates that a suitable replacement item of slow and heavy equipment in the category class is available at a nearby equipment rental facility; determining, by the staging server, that the item of slow and heavy equipment associated with the first customer is a suitable replacement that can meet the needs of the second customer, the determination based on: the category class of equipment being rented, the amount of usage of the first item of slow and heavy equipment, and an amount of usage of a potential replacement item of slow and heavy equipment; and there is no suitable replacement item at a nearby facility; determining, by the staging server, a degree of likelihood that the first item of heavy equipment can be reallocated from the first customer to the second customer and a suitable replacement item of heavy equipment obtained for the first customer, wherein the degree of likelihood is a percentage value; 
The Examiner has previously cited Marlatt which establishes the position or reposition equipment for pickup, specifically moving the equipment from one location to another (Col. 4, lines 33-50, Col. 10, lines 4-11). Marlatt additional teaches that the device used to enter reservation information or driver information is a mobile device (Col. 4, line 61 through Col. 5, line 7; Col. 2, line 34-50 and Col. 5, line 41 through Col. 6, line 43). Marlatt additional establishes a meter value denoting a value corresponding to an amount of usage of the item of equipment, and transmitting the value corresponding to amount of usage to the staging database (Col. 2, lines 34-50). Marlatt is however not specific that the mobile device is within 50 feet of the intended staging area, while Marlatt establishes Bluetooth and the range of Bluetooth is approximately 30 feet the reference itself is not specific about the range. 
	The Examiner has previously cited Gopalsamy which establishes that it is known to reprioritize the customer pickups based on customer location, Page 3, paragraphs [0025]-[0031] and Page 4, paragraph [0042]. In this case the prior assignment is reassigned based on customer location and changes in schedule. It is not specific that is based on usage and that there is no suitable replacement item at a nearby facility. 

	The Examiner has previously cited Freeman which teaches it is known to display data in a percentage scale (Page 21). This again is not specific to “determining, by the staging server, that the item of slow and heavy equipment associated with the first customer is a suitable replacement that can meet the needs of the second customer”.
	The previously cited references while establishing the recording of rental information and the staging of those rentals for pickup, is not explicit to 
“determining, by the staging server, that the staging database fails to contain a record that indicates that a suitable replacement item of slow and heavy equipment in the category class is available at a nearby equipment rental facility; determining, by the staging server, that the item of slow and heavy equipment associated with the first customer is a suitable replacement that can meet the needs of the second customer, the determination based on: the category class of equipment being rented, the amount of usage of the first item of slow and heavy equipment, and an amount of usage of a potential replacement item of slow and heavy equipment; and there is no suitable replacement item at a nearby facility; determining, by the staging server, a degree of likelihood that the first item of heavy equipment can be reallocated from the first customer to the second customer and a suitable replacement item of heavy equipment 
The Examiner has updated the search which included the following references: 
Proska et al. (US 2007/0200664 A1) which discusses tracking equipment for rental including “industrial equipment such as forklifts, cranes, bulldozers, paving equipment, tools, etc.” Paragraph [0014], Proska establishes monitoring each of the pieces of equipment using RFID tags and transferring usage information when the equipment is within a distance from the receiver, Proska paragraphs [0015] and [0016]. Proska however is not explicit that the range for transferring information is 50 feet as now required by the claims. Proska additional does not explicitly establish the staging of the equipment, determining that no suitable replacement is available and using the class information, the usage information and the fact there is no suitable replacement to change the allocation of a piece of equipment from one user to another.
Meunier (US 2002/0186144 A1) which discusses an automated vehicle rental system and establishes that automating the rental process dates back to as early as 1967, paragraph [0002]. Meunier establishes it is known that renters can make last minute changes and the system can compensate for shortages by upgrading the rental, 
Hengelbrock et al. (US 2016/0042444 A1) which discusses transferring equipment from one location to another to optimize the usage but does not reallocate one previously allocated piece of equipment to another renter. 
Murakami et al. (US 6,850,898 B1) which discusses allocating vehicle based on usage information Col. 3, lines 23-37. The vehicles are parked in a port or staging area, Col. 3, lines 50-67. The system uses the stored information to select a vehicle from a fleet to allocate to the user. The system searches vehicles that are not currently allocated to other users, Col. 8, lines 6-32. Once the vehicle is allocated to the specific user the users is informed of the parking space or other form of identification for the vehicle, Col. 9, lines 57-67. The system can also relocate vehicles as needed to meet demand, Col. 10, lines 38-55. Murakami is not specific that the system reallocates previously allocated equipment.
Nielsen et al. (WO 2011/147413 A9) which discusses the concept of determining if a new order or request is for the same type of vehicle already reserved and reallocating or amending the association to a renter to another renter as long as the first renter can still fill the reservation in the allotted time, Page 12, lines 8-16. Nielsen page 38, lines 1-30, outline various parameters which the system considers for matching the 
Lindberg (WO 2011/077137 A1) which discusses defining the type of vehicle the user wishes to rent, Page 5. The current status such as rented or waiting for pick is recorded and used to make reservations. The system can also keep track of vehicle usage such as mileage and current readings for the fuel tank. The system can check if the necessary vehicle will be at the set location within the desired period. The bookings database tracks both where the vehicles are and where they will be at the desired start time, page 8. Rather than booking specific vehicles to specific renters the system assigns types to renters. If a shortage is detected the system can send a vehicle from one location to another to ensure that the shortage is corrected, page 10. While this considers if other locations have available equipment to match the renter, it does not consider usage and when no available rental is available to reassign equipment previous assigned with a first renter to a second renter.
G. Alfian, J. Rhee and B. Yoon, "A relocation simulation model for one-way carsharing service," which discusses relocating cars based on demand but allocates vehicles based on requests and not reallocating an allocated request.
Peng-Sheng You, Yi-Chih Hsieh, “A study on the vehicle size and transfer policy for car rental problems”, which discusses the concept of reallocation of vehicles to 
While elements of the claimed invention appear in various references in a general sense, none of the references explicitly teaches or suggests the elements of the claims as currently written in the ordered combination now presented. The Examiner asserts that combining these elements would amount to impermissible hindsight as there clear reason to combine these elements to arrive at the claimed invention. As such the Examiner has removed the art rejection. The Examiner notes that while the art rejection has been removed the 101 rejections remain and as such the claims are not considered allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	12/8/2021